GERMAN AMERICAN BANCORP
1999 LONG-TERM EQUITY INCENTIVE PLAN



ARTICLE I

ESTABLISHMENT AND PURPOSE



        Section 1.01. Establishment and Term of Plan. German American Bancorp,
an Indiana corporation (the “Company”), hereby establishes the German American
Bancorp 1999 Long-Term Equity Incentive Plan (the “Plan”), effective as of April
22, 1999, subject to the approval of the Plan at the Company’s 1999 Annual
Meeting of Shareholders.

        Section 1.02. Purpose. The Plan is designed to promote the interests of
the Company, its subsidiaries, and its shareholders by providing stock-based
incentives to selected Employees and Non-Employee Directors of the Company and
its subsidiaries who are expected to contribute materially to the success of the
Company and its subsidiaries. The purpose of the Plan is to provide a means of
rewarding performance and to provide an opportunity to increase the personal
ownership interest of Employees and Non-Employee Directors in the continued
success of the Company. The Company believes that the Plan will assist its
efforts to attract and retain quality Employees and Non-Employee Directors.

ARTICLE II

ADMINISTRATION

        Section 2.01. Administrative Committee. The Plan shall be administered
by the Committee, which shall serve at the pleasure of the Board of Directors,
except that, for the purpose of awards made to Non-Employee Directors, the full
Board of Directors shall serve as the Committee. The Committee shall have full
authority to administer the Plan, including authority to interpret and construe
any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary to comply with the requirements
of the Plan or any applicable law.

        Section 2.02. Powers of the Committee. The Committee shall, subject to
the terms of this Plan, have the authority to: (i) select the eligible Employees
and Directors who shall receive Awards, (ii) grant Awards, (iii) determine the
types and sizes of Awards to be granted to Employees and Directors under the
Plan, (iv) determine the terms, conditions, vesting periods, and restrictions
applicable to Awards, (v) adopt, alter, and repeal administrative rules and
practices governing this Plan, (vi) interpret the terms and provisions of this
Plan and any Awards granted this Plan, (vii) prescribe the forms of any Award
Agreements or other instruments relating to Awards, and (viii) otherwise
supervise the administration of this Plan. The Committee may delegate any of its
authority to any other person or persons that it deems appropriate with respect
to Awards granted to Employees who are not officers of the Company.

        Section 2.03. Actions of the Committee. All actions taken and all
interpretations and determinations made in good faith by the Committee, or made
by any other person or persons to whom the Committee has delegated authority,
shall be final and binding upon all Participants, the Company, and all other
interested persons. All decisions by the Committee (including decisions made by
the Board of Directors when serving as the Committee) shall be made with the
approval of not less than a majority of its members. Members of the Committee
who are eligible for Awards may vote on any matters affecting the administration
of the Plan or the grant of any Awards pursuant to the Plan, except that no such
member shall act upon the granting of an Award to himself or herself; but any
such member may be counted in determining the existence of a quorum of the
Committee.

ARTICLE III

ELIGIBILITY

        Any Employee or Director of the Company or any of its Subsidiaries who
is selected by the Committee to be a Participant under the Plan shall be
eligible for the grant of Awards, except that only employees will be eligible to
receive Incentive Stock Options. The selection of the Employees and Directors to
receive Awards shall be within the discretion of the Committee. More than one
Award may be granted to the same Employee or Director.

ARTICLE IV

SHARES SUBJECT TO AWARDS

        Section 4.01. Number of Common Shares. The shares subject to the Awards
and other provisions of the Plan shall be the Company’s authorized but unissued,
or reacquired Common Shares. The aggregate number of Common Shares that may be
subject to Awards granted under this Plan in any fiscal year shall be equal to
the sum of (i) one percent (1%) of the number of Common Shares Outstanding as of
the last day of the Company’s prior fiscal year, plus (ii) the number of Common
Shares that were available for the grant of Awards, but not granted, under this
Plan in any previous fiscal year; provided that in no event will the number of
Common Shares available for the grant of Awards in any fiscal year exceed
one-and-one-half percent (1 1/2%) of the Common Shares Outstanding as of the
last day of the prior fiscal year. The aggregate number of Common Shares that
may be issued under the Plan upon the exercise of Incentive Stock Options is
425,000, as adjusted pursuant to Section 4.02. No fractional shares shall be
issued under this Plan; if necessary, the Committee shall determine the manner
in which the value of fractional shares will be treated.




2

        The assumption of awards granted by an organization acquired by the
Company, or the grant of Awards under this Plan in substitution for any such
awards, shall not reduce the number of Common Shares available for the grant of
Awards under this Plan. Common Shares subject to an Award that is forfeited,
terminated or canceled without having been exercised shall again be available
for grant under this Plan, subject to the limitations noted in the foregoing
paragraph of this Section 4.01.

        Section 4.02. Adjustment. In the event of any change in the Common
Shares by reason of a merger, consolidation, reorganization, recapitalization or
similar transaction, or in the event of a stock split, stock dividend or
distribution to shareholders (other than normal cash dividends), spin-off or any
other change in the corporate structure of the Company, the Committee may adjust
the number and class of shares that may be issued under this Plan, the aggregate
number of Common Shares that may be issued under the Plan upon the exercise of
Incentive Stock Options, the number and class of shares subject to outstanding
Awards, the exercise price applicable to outstanding Awards, and the Fair Market
Value of the Common Shares and other value determinations applicable to
outstanding Awards, if and to the extent deemed appropriate. All determinations
made by the Committee with respect to adjustments under this Section 4.02 shall
be conclusive and binding for all purposes of the Plan.

ARTICLE V

AWARDS

        Section 5.01. Grant of Awards. Awards authorized under this Article V
may be granted pursuant to another incentive program which incorporates by
reference the terms and conditions of this Plan. Awards may be granted singly or
in combination or tandem with other Awards. Awards may also be granted in
replacement of, or in substitution for, other awards granted by the Company
whether or not such other awards were granted under this Plan; without limiting
the foregoing, if a Participant pays all or part of the exercise price or taxes
associated with an Award by the transfer of Common Shares or the surrender of
all or part of an Award (including the Award being exercised), the Committee
may, in its discretion, grant a new Award to replace the Common Shares that were
transferred or the Award that was surrendered. The Company may assume awards
granted by an organization acquired by the Company or may grant Awards in
replacement of, or in substitution for, any such awards.




3

        Section 5.02. Types of Awards. Awards may include, but are not limited
to, the following:

 
        (a)         Stock Award. A Stock Award is a grant of Common Shares or a
right to receive Common Shares (or their cash equivalent or a combination of
both). All or part of any Stock Award may be subject to conditions, restrictions
and risks of forfeiture, as and to the extent established by the Committee.
Stock Awards may be based on the Fair Market Value of the Common Shares, or on
other specified values or methods of valuation, as determined by the Committee.


 
        (b)         Stock Option. A right to purchase a specified number of
Common Shares, during a specified period and at a specified exercise price, all
as determined by the Committee. A Stock Option may be an Incentive Stock Option
or a Non-Qualified Stock Option. Incentive Stock Options may only be issued to
Employees. In addition to the terms, conditions, vesting periods, and
restrictions established by the Committee in the Award Agreement, Incentive
Stock Options must comply with the requirements of Section 422 of the Code,
Section 5.03(f), and this Article V.


 
        (c)         Stock Appreciation Right. A right to receive a payment, in
cash or Common Shares, equal to the excess of (i) the Fair Market Value or other
specified valuation, of a specified number of Common Shares on the date the
right is exercised over (ii) the Fair Market Value, or other specified
valuation, on the date the right is granted, all as determined by the Committee.
The right may be conditioned upon the occurrence of certain events, such as a
Change In Control, or may be unconditional, as determined by the Committee.


        Section 5.03. Terms and Conditions of Awards; Agreements. Awards granted
under the Plan shall be evidenced by an Award Agreement executed by the Company
and the Participant, which shall contain such terms and be in such form as the
Committee may from time to time approve, subject to the following limitations
and conditions:

        (a)         Number of Shares. The Award Agreement shall state, as
appropriate, the type and total number of shares granted under a Stock Award,
and/or the type and total number of shares with respect to which Stock Options
and Stock Appreciation Rights are granted.


        (b)         Award Prices. The Award Agreement shall state, as
applicable, the exercise price per share or other operative value of the Common
Shares covered by each Award. The price or other value shall be determined by
the Committee. For Incentive Stock Options, the exercise price shall satisfy all
of the requirements of the Code and of Section 5.03(f) of this Plan.





4

        (c)         Payment of Exercise Price; Deferral. The exercise price of a
Stock Option (other than an Incentive Stock Option), and any Stock Award for
which the Committee has established an exercise price, may be paid in cash, by
the transfer of Common Shares, by the surrender of all or part of an Award
(including the Award being exercised), or by a combination of these methods, as
and to the extent permitted by the Committee. The exercise price of an Incentive
Stock Option may be paid in cash, by the transfer of Common Shares, or by a
combination of these methods, as and to the extent permitted by the Committee at
the time of grant, but may not be paid by the surrender of all or part of an
Award. The Committee may prescribe any other method of paying the exercise price
that it determines to be consistent with applicable law and the purpose of this
Plan.


 
        With the approval of the Committee, the delivery of the Common Shares,
cash, or any combination thereof subject to an Award may be deferred, either in
the form of installments or a single future delivery. The Committee may also
permit selected Participants to defer the payment of some or all of their
Awards, as well as other compensation, in accordance with procedures established
by the Committee to assure that the recognition of taxable income is deferred
under the Code. The Committee may also establish rules and procedures for the
crediting of interest on deferred cash payments and dividend equivalents on
Awards.


        (d)         Issuance of Shares and Compliance with Securities Laws. The
Company may postpone the issuance and delivery of certificates representing
shares until (a) the admission of such shares to listing on any stock exchange
on which shares of the Company of the same class are then listed, and (b) the
completion of such registration or other qualification of such shares under any
state or federal law, rule or regulation as the Company shall determine to be
necessary or advisable, which registration or other qualification the Company
shall use it best efforts to complete; provided, however, a person purchasing
shares pursuant to the Plan has no right to require the Company to register the
Common Shares under federal or state securities laws at any time. Any person
purchasing shares pursuant to the Plan may be required to make such
representations and furnish such information as may, in the opinion of counsel
for the Company, be appropriate to permit the Company, in light of the existence
or non-existence with respect to such shares of an effective registration under
the Securities Act of 1933, as amended, or any similar state statute, to issue
the shares in compliance with the provisions of those or any comparable acts.





5

        (e)         Rights as a Shareholder. A Participant shall have no rights
as a shareholder with respect to shares covered by an Award, including voting
rights or rights to dividends, unless and until such shares are validly issued
to such Participant pursuant to the terms of the Award.


        (f)         Incentive Stock Options. To the extent any Award granted
pursuant to this Plan contains an Incentive Stock Option, the following
limitations and conditions shall apply to such Incentive Stock Option and the
Award Agreement relating thereto in addition to the terms and conditions
provided herein:


         (1)         Price. The price of an Incentive Stock Option shall be an
amount per share not less than the Fair Market Value per share of the Common
Shares on the date of granting of the option. In the case of Incentive Stock
Options granted to an Employee of the Company who is a ten percent (10%)
shareholder, the option price shall be an amount per share not less than one
hundred ten percent (110%) of the Fair Market Value per share of the Common
Shares on the date of the granting of the Incentive Stock Option.


         (2)         Exercise Period. Unless terminated earlier pursuant to
other terms and provisions of the Award Agreement, the term of each Incentive
Stock Option shall expire within the period prescribed in the Agreement relating
thereto, which shall not be more than five (5) years from the date the Incentive
Stock Option is granted if the Participant is a ten percent (10%) shareholder,
and not more than ten (10) years from the date the Incentive Stock Option is
granted if the Participant is not a ten percent (10%) shareholder.


         (3)         Limitation on Grants. No Incentive Stock Option shall be
granted under this Plan after April 21, 2009.


         (4)         Limitation on Transferability. No Incentive Stock Option
shall be assignable or transferable except by will or under the laws of descent
and distribution. During the lifetime of a Participant, the Incentive Stock
Option shall be exercisable only by the Participant and may not be transferred
or assigned pursuant to a qualified domestic relations order.





6

         (5)         Maximum Exercise Rule. The aggregate Fair Market Value
(determined at the time the option is granted) of the shares with respect to
which Incentive Stock Options are exercisable for the first time by an Employee
during any calendar year under all such plans of the Company and any parent or
Subsidiary of the Company shall not exceed One Hundred Thousand Dollars
($100,000).


        (g)         Termination of Awards Under Certain Conditions. The
Committee may cancel any unexpired, unpaid or deferred Awards at any time, if
the Participant is not in compliance with all applicable provisions of this Plan
or with any Award Agreement, or if the Participant, whether or not he or she is
currently employed by the Company, engages in any of the following activities
without the prior written consent of the Company:


         (1)         Directly or indirectly renders services to or for an
organization, or engages in a business that is, in the judgment of the
Committee, in competition with the Company.


         (2)         Discloses to anyone outside of the Company, or uses for any
purpose other than the Company’s business, any confidential or proprietary
information or material relating to the Company, whether acquired by the
Participant during or after employment with the Company.


The Committee may, in its discretion and as a condition to the exercise of an
Award, require a Participant to acknowledge in writing that he or she is in
compliance with all applicable provisions of this Plan and of any Award
Agreement and has not engaged in any activities referred to in clauses (1) and
(2) above.


        (h)         Nontransferability. Unless otherwise determined by the
Committee and provided in the Award Agreement, (i) no Award granted under this
Plan may be transferred or assigned by the Participant to whom it is granted
other than by will, pursuant to the laws of descent and distribution, or
pursuant to a qualified domestic relations order, and (ii) an Award granted
under this Plan may be exercised, during the Participant’s lifetime, only by the
Participant or by the Participant’s guardian or legal representative.





7

        Section 5.04. Election to Defer Grant or Receipt of Award.
Notwithstanding any provision herein to the contrary, the Committee may provide,
in any Award Agreement or in any program granting Awards under this Plan, that
the Participant may elect to defer receipt of the Award as provided in the Award
Agreement or program.

ARTICLE VI

TAX WITHHOLDING OBLIGATIONS

        Prior to the payment of an Award, the Company may withhold, or require a
Participant to remit to the Company, an amount sufficient to pay any federal,
state and local withholding taxes associated with the Award. The Committee may,
in its discretion and subject to such rules as the Committee may adopt, permit a
Participant to pay any or all withholding taxes associated with the Award in
cash, by the transfer of Common Shares, by the surrender of all or part of an
Award (including the Award being exercised), or by a combination of these
methods.

ARTICLE VII

TERMINATION OF EMPLOYMENT OR TERMINATION OF SERVICE

        Section 7.01. Termination of Employment. Unless the Committee provides
otherwise in the Award Agreement, if a Participant’s employment or service with
the Company or a Subsidiary terminates for any reason other than Retirement,
Disability or death of the Participant, he or she may, but only within the
thirty (30) day period immediately following such termination of employment or
service, and in no event later than the expiration date specified in the Award
Agreement, exercise his or her Award to the extent that he or she was entitled
to exercise it at the date of such termination; provided, however, if a
Participant’s employment or service is terminated for deliberate, willful or
gross misconduct, as determined by the Board of Directors, all rights under the
Award shall expire upon receipt of the notice of such termination. The transfer
of an Employee from the employ of the Company to a Subsidiary, or vice versa, or
from one Subsidiary to another Subsidiary, shall not be deemed a termination of
employment for purposes of the plan.

        Section 7.02. Retirement or Disability. Unless the Committee provides
otherwise in the Award Agreement, if a Participant’s employment with the Company
or any Subsidiary, or his or her service as a Non-Employee Director terminates
due to Retirement or Disability, the Participant (or if he or she becomes
incapacitated, the Participant’s legal representative) may, but only within the
five (5)-year period immediately following such termination of employment or
termination of service, and in no event later than the expiration date specified
in the Award Agreement, exercise his or her Award to the extent that he or she
was entitled to exercise it at the date of such termination; provided, however,
if the Award being exercised under this paragraph is an Incentive Stock Option,
it may be exercised as such only during the three (3)-month period immediately
following such Retirement or Disability, and in no event later than the
expiration date specified in the Award Agreement. During the remainder of the
five (5)-year period (or, if shorter, the exercise period specified in the Award
Agreement), the option may be exercised as a Non-Qualified Stock Option.




8

        Section 7.03. Death. Unless the Committee provides otherwise in the
Award Agreement, if a Participant dies (whether prior to or after termination of
employment or termination of service as a Non-Employee Director) while he or she
is entitled to exercise an Award, it may be exercised within the one (1) year
period immediately following the Participant’s death, but in no event later than
the expiration date specified in the Award Agreement, by the person or persons
to whom his or her rights to it shall pass by his or her will or by the
applicable laws of descent and distribution; provided, however, if the Award
being exercised under this paragraph is an Incentive Stock Option, it may be
exercised as such only during the three (3)-month period immediately following
the Participant’s death and in no event later than the expiration date specified
in the Award Agreement. During the remainder of such one (1) year period (or, if
shorter, the exercise period specified in the Award Agreement), the option may
be exercised as a Non-Qualified Stock Option.

ARTICLE VIII

CHANGE OF CONTROL

        Unless and to the extent the terms and conditions of a Change of Control
agreement between the Company and a Participant provide otherwise and unless and
to the extent otherwise determined by the Board of Directors, in the event of a
Change of Control of the Company, (i) all Stock Appreciation Rights, Stock
Options and other stock purchase rights then outstanding will become fully
exercisable as of the date of the Change of Control, and (ii) all restrictions
and conditions applicable to Restricted Stock and other Stock Awards will be
deemed to have been satisfied as of the date of the Change of Control. Any such
determination by the Board of Directors that is made after the occurrence of a
Change of Control will not be effective unless a majority of the Directors then
in office were in office at the beginning of a period of twenty-four (24)
consecutive months and the determination is approved by a majority of such
Directors.

ARTICLE IX

AMENDMENT OF PLAN OR AWARDS

        Section 9.01. Amendment, Suspension or Termination of Plan. The Board of
Directors may, from time to time, amend, suspend or terminate this Plan at any
time, and, in accordance with such amendments, may thereupon change terms and
conditions of any Awards not theretofore issued. Shareholder approval for any
such amendment will be required only to the extent necessary to satisfy the
rules of Nasdaq or any national exchange on which the Common Shares are listed,
or to satisfy any applicable federal or state law or regulation.




9

        Section 9.02. Amendment of Outstanding Awards. The Committee may, in its
discretion, amend the terms of any Award, prospectively or retroactively, but no
such amendment may impair the rights of any Participant without his or her
consent. Shareholder approval for any such amendment will be required only to
the extent necessary to satisfy the rules of Nasdaq or any national exchange on
which the Common Shares are listed, or to satisfy any applicable federal or
state law or regulation. The Committee may, in whole or in part, waive any
restrictions or conditions applicable to, or accelerate the vesting of, any
Award.

ARTICLE X

MISCELLANEOUS

        Section 10.01. Governing Law. The interpretation, validity and
enforcement of this Plan will, to the extent not otherwise governed by the Code
or the securities laws of the United States, be governed by the laws of the
State of Indiana.

        Section 10.02. Rights of Employees. Nothing in this Plan will confer
upon any Participant the right to continued employment by the Company or limit
in any way the Company’s right to terminate any Participant’s employment at
will.

ARTICLE XI

DEFINITIONS

        Section 11.01. Definitions. When capitalized in this Plan, unless the
context otherwise requires:

 
        (a)         “Award” means a grant made to a Participant pursuant to
Article V of this Plan.


 
        (b)         “Award Agreement” means a written instrument between the
Company and a Participant evidencing an Award and prescribing the terms,
conditions, and restrictions applicable to the Award.





10

 
        (c)         “Board of Directors” means the Board of Directors of the
Company, as constituted at any time.


 
        (d)         “Change of Control” means the first to occur of the
following events:


         (1)         any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
other than the Company, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty-five percent (25%) or more of the combined voting
power of the Company’s then-outstanding securities;


         (2)         those persons who constitute a majority of the Board of
Directors of the Company are persons who were not directors of the Company for
at least the twenty-four (24) months preceding months;


         (3)         the shareholders of the Company approve a merger or
consolidation of the Company with any other company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of another
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such other entity outstanding immediately after
such merger or consolidation; or


         (4)         the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.


 
        (e)         “Code” means the Internal Revenue Code of 1986, as amended.


 
        (f)         “Committee” means the Human Resources Committee of the Board
of Directors, consisting of two or more “Non-Employee Directors” as such term is
defined by paragraph (b)(3) of Rule 16b-3, except that the term Committee shall
mean the entire Board of Directors with respect to awards made to Non-Employee
Directors of the Company or any Subsidiary.





11

 
        (g)         “Common Share” means a share of common stock of German
American Bancorp.


 
        (h)         “Common Shares Outstanding” means the total number of Common
Shares outstanding as reflected in the Company’s financial statements as of the
most recent fiscal year-end.


 
        (i)         “Company” means German American Bancorp.


 
        (j)         “Director” means a director of the Company or any
Subsidiary.


 
        (k)         “Disabled” or “Disability” means a permanent disability as
defined in the applicable long-term disability plan of the Company; except that
“Disabled” or “Disability” with respect to Awards made to Directors shall mean
total and permanent disability as defined in Section 22(e)(3) of the Code.


 
        (l)         “Employee” means any individual employed by the Company or
any of its Subsidiaries, including officers and Employees who are members of the
Board of Directors of the Company or any of its Subsidiaries.


 
        (m)         “Fair Market Value” of a Common Share means the value of the
share on a particular date, determined as follows:


         (1)         if the stock is not listed on such date on any national
securities exchange but is authorized to be quoted by Nasdaq or an other
established “over-the-counter” market, the average between the highest “bid” and
lowest “asked” quotations of a share at the close of trading on the day
immediately preceding such date (or, if none, on the most recent date on which
there were closing bid and asked quotations of a share), as reported by Nasdaq,
or other similar service selected by the Committee;


         (2)         if the stock is listed on such date on one (1) or more
national securities exchanges, the last reported sale price of a share on the
last trading day preceding such date as recorded on the composite tape system,
or, if such system does not cover the stock, the last reported sale price of a
share on such date on the principal national securities exchange on which the
stock is listed, or, if no sale of the stock took place on such date, the last
reported sale price of a share on the most recent day on which a sale of a share
took place as recorded by such system or on such exchange, as the case may be;
or





12

         (3)         if the stock is neither listed on such date on a national
securities exchange nor traded in the over-the-counter market, the fair market
value of a share on such date as determined in good faith by the Committee, on a
basis consistent with regulations under the Code.


 
        (n)         “Incentive Stock Options” means stock options issued to
Employees which qualify under and meet the requirements of Section 422 of the
Code.


 
        (o)         “Non-Employee Director” means any Director of the Company or
any of its Subsidiaries who is not an Employee of the Company or any of its
Subsidiaries.


 
        (p)         “Non-Qualified Stock Options” means stock options which do
not qualify under or meet the requirements of Section 422 of the Code.


 
        (q)         “Participant” means any person to whom an Award has been
granted under this Plan.


 
        (r)         “Plan” means this German American Bancorp 1999 Long-Term
Equity Incentive Plan authorized by the Board of Directors at its meeting held
on March 26, 1999, as such Plan from time to time may be amended as herein
provided.


 
        (s)         “Restricted Stock” means an Award of Common Shares that are
nontransferable and are subject to a substantial risk of forfeiture.


 
        (t)         “Retirement”, in the case of an Employee, means the
termination of all employment with the Company and its Subsidiaries for any
reason other than death or Disability after the day on which the Employee has
attained age 55, and in the case of a Non-Employee Director means withdrawal
after obtaining the age of 55.


 
        (u)         “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange
Commission, under the Securities Exchange Age of 1934, as amended.


 
        (v)         “Stock Appreciation Rights” means the Stock Appreciation
Rights issued pursuant to the Plan.


 
        (w)         “Stock Options” means the Incentive Stock Options and the
Non-Qualified Stock Options issued pursuant to the Plan.





13

 
        (x)         “Subsidiary” means a corporation or other form of business
association of which shares (or other ownership interests) having fifty percent
(50%) or more of the voting power are, or in the future become, owned or
controlled, directly or indirectly, by the Company.





14